Citation Nr: 1608982	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  07-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a left hand disorder, to include a ganglion cyst of the left hand.

2.  Entitlement to service connection for a left wrist disorder, other than a ganglion cyst.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2010, June 2012, May 2013, and April 2015, the Board remanded the above-captioned claims for further development.

Given the favorable disposition of the claim for service connection for a ganglion cyst of the left hand, the Board has recharacterized the claim involving the left wrist to include a disorder other than a ganglion cyst, as depicted on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

As noted by the Board since December 2010, the issue of entitlement to service connection for a right wrist disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a left wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A ganglion cyst of the left hand is related to service.

CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for a ganglion cyst of the left hand have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claim for service connection for a ganglion cyst of the left hand, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for a ganglion cyst of the left hand is warranted.  

The current medical record contains multiple documentations of "ganglion wrist."  See, e.g., December 2014 treatment record, VBMS Entry 9/3/15, p. 3/8.  The Veteran is competent to report having a ganglion cyst on his left hand because the cyst is capable of lay observation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran contends his ganglion cyst is not constant and while a ganglion cyst of the left hand has not been present on VA examination, a July 2013 VA examiner stated that a ganglion cyst may appear and disappear absent any treatment, explaining that a ganglion cyst is a fluid-filled cyst which can grow larger with fluid accumulation, decrease in size due to fluid resorption, or remain stable in size.  Additionally, while the record documents some confusion as to whether the Veteran has reported a ganglion cyst affecting the left hand, right hand, or both, his recent clarifications have indicated that a ganglion cyst affects both hands but has persisted on the left hand intermittently since service.  Any doubt will be resolved in his favor, and the Board finds that the requirement of a current disability has been met.  

Service treatment records (STRs) establish that in May 2002, the Veteran was diagnosed with a ganglion cyst at the base of his left thumb.  VBMS Entry 5/10/15, p. 7/26, 10/26, 12/26.  The Veteran is competent to report experiencing a ganglion cyst of the left hand during service, and his lay assertions are found to be credible for the purpose of linking the onset of his ganglion cyst to active service as there is facial plausibility of the allegations.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The evidence is in relative equipoise in showing that the current ganglion cyst of the left hand as likely as not had its clinical onset in service.  Thus, in resolving any reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board expresses no opinion regarding the severity of the ganglion cyst of the left hand.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations, including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions, and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).
ORDER

Service connection for a ganglion cyst of the left hand is granted.


REMAND

In August 2015, a VA examination was conducted pursuant to the Board's April 2015 remand.  The examiner diagnosed the Veteran with osteoarthritis of the left wrist and provided a negative nexus opinion, finding the Veteran's left wrist condition was due to an event occurring after military service.  However, the examiner provided no rationale for this conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The examiner did not note or address Veteran's contentions that he fell on the wrist during service in 2000 or 2001, self-treated with aspirin and ice, and had continuous problems with the wrist thereafter, including while lifting heavy objects and using the wrist in cold weather.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner also made no mention of the ganglion cyst of the left hand documented in a May 2002 service treatment record.  A further medical opinion must be requested.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the etiology his left wrist disorder, other than a ganglion cyst.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must provide an opinion as to: (i) whether any disorder of the left wrist, other than a ganglion cyst, began during active service or is related to any incident of service, and (ii) whether any disorder of the left wrist, other than a ganglion cyst, was caused or aggravated (chronically worsened) by any service-connected disability, including the newly-service connected ganglion cyst of the left hand.

THE EXAMINER MUST ADDRESS THE FOLLOWING: 

* MAY 2002 SERVICE TREATMENT RECORD DOCUMENTING A GANGLION CYST AT THE BASE OF THE LEFT THUMB.  VBMS Entry 5/10/15, p. 7/26, 10/26. 

* VETERAN'S CONTENTIONS THAT HE FELL ON THE LEFT WRIST DURING SERVICE IN 2000 OR 2001, SELF-TREATED WITH ICE AND ASPIRIN, AND HAD CONTINUOUS PROBLEMS WITH THE WRIST THEREAFTER, INCLUDING WHILE LIFTING HEAVY OBJECTS AND USING THE WRIST IN COLD WEATHER

The examiner's attention is also drawn to the following:

* July 2005 VA examination report diagnosing left wrist arthritis and a scar, attributable to the Veteran's left hand implants (it is unclear what the examiner meant by hand implants, but it may be the surgical hardware used to repair the May 2003 post-service wrist fracture)

* May 2011 VA examination report documenting a remote left wrist fracture with residual pain and resultant limitation of motion.  The examiner attributed the Veteran's current left wrist complaints to the post-service fracture, without rationale.

* July 2012 VA examination report and December 2012 addendum, documenting residuals of the post-service wrist fracture.  The examiner opined that a left hand disability was not related to the in-service ganglion cyst without rationale.

* July 2013 VA examination report pertaining to the matter of a ganglion cyst.

* August 2015 VA examination report diagnosing osteoarthritis of the left wrist.  The disorder was attributed to the post-service fracture without rationale.  The examiner did not address the Veteran's contentions of a fall in service, or the 2002 in-service ganglion cyst of the left hand.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 


2.   On completion of the VA examination, the RO must 
REVIEW THE EXAMINATION REPORT TO ENSURE THAT IT IS IN COMPLETE COMPLIANCE WITH THESE REMAND DIRECTIVES. IF THE REPORT IS DEFICIENT IN ANY MANNER, CONDUCT A NEW VA EXAMINATION THAT COMPLIES WITH THE REMAND.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence. If the benefit sought remains denied, the Veteran and his representative must be provided a SSOC. An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


